Citation Nr: 1335774	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to March 1995 and from January 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for a mid-low back disorder.  In addition to direct serve connection, secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A July 2007 VA record notes that the Veteran indicated that his tendency to overcompensate for his knee pain has resulted in chronic back pain.  In records such as a December 2008 VA anesthesiology procedure note (for a low back epidural injection) the Veteran indicated that he had experienced chronic low back pain since knee surgery in 2002.  The Board observes that the Veteran is service connected for left knee arthritis, status post anterior cruciate ligament (ACL) repair.

In February 2011 the Veteran underwent a VA spine examination that was to address the medical matters raised by this appeal.  The examination did not address (through no fault of the examiner) the matter as to whether the Veteran's low back disability was aggravated (worsened) by his service-connected left knee disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this appeal.

Finally, the record shows that up until near the time of his November 2011 Board hearing that the Veteran had remained an active patient in the VA healthcare system, which included treatment for low back pain.  At his November 2011 Board hearing the Veteran indicated that he had another appointment scheduled for December 11, 2011.  The most recent record associated with the Veteran's claims file (including the Veteran's Virtual VA efile) is from May 16, 2011.  The Veteran's updated VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since May 16, 2011.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed mid-low back disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a mid-low back disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected left knee disability, (d) was aggravated (made worse) by service-connected left knee disability.

If the examiner determines that the Veteran's mid-low back disability is aggravated by the service-connected left knee disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

